Citation Nr: 0736031	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  99-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a spinal fracture, L3 transverse process, left.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this case in September 2004 for additional 
development, including obtaining additional medical evidence 
and providing the veteran a VA examination.

In a July 2007 letter, the veteran was advised that he was 
entitled to another hearing since the Veterans Law Judge who 
had conducted the June 2004 hearing was no longer employed by 
the Board.  See 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707.  
The veteran was advised that, if he did not respond to the 
letter within 30 days, the Board would assume he did not want 
another hearing.  He has not responded to that letter, so the 
Board will proceed with consideration of this appeal based on 
the evidence of record.  

Regrettably, once again, this case must be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The veteran is currently service connected for residuals of a 
spinal fracture, L3 transverse process, left.  The most 
recent VA examination of his back, dated in July 2006, 
indicates that, in addition to an old healed fracture of the 
L2 transverse process, his low back symptoms also have been 
diagnosed as degenerative disc disease (DDD) at L4-L5 and L5-
S1 with radiculopathy, degenerative arthritis (i.e., 
degenerative joint disease (DJD)) of the L3 to S1, 
and bilateral sacroiliitis.  It appears the issue of his 
entitlement to secondary service connection for a disorder of 
the upper extremities as due to the 
service-connected residuals of the spinal fracture, L3 
transverse process, left, or, in the alternative, by way of 
aggravation, has been raised.  When a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim still much be reviewed to 
determine whether service connection may be established on 
another basis.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  Judicial interpretation of the 
matter of secondary service connection as embodied in 
38 C.F.R. § 3.310 requires consideration of whether the 
service-connected disability either caused or chronically 
aggravates another condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (when aggravation of a non-
service-connected condition is proximately due to or the 
result of a service-connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  There is no indication the RO 
considered any application of the Allen decision to the 
question of whether the appellant's service-connected spinal 
disability is etiologically related to any other current 
upper extremity pathology.  Readjudication on remand should 
reflect consideration of this alternative theory, as well as 
all other applicable theories and diagnostic codes.

Aside from this, although the July 2006 VA examination report 
includes the opinion that it is less likely than not the 
veteran's service-connected injury caused his disc disease, 
the examiner did not also provide an opinion as to whether 
there is such a causal relationship between the veteran's 
nonservice-connected degenerative arthritis of the L3 to S1 
vertebrae, bilateral sacroiliitis, and the service-connected 
residuals of his spinal fracture or whether his service-
connected spinal fracture has permanently worsened (meaning 
chronically aggravated) these conditions and, if so, to what 
discernable extent.  Obtaining this additional medical 
information is necessary to decide this appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.



In addition to the above, there is also the rule that, where 
service connection is in effect for one diagnosis involving 
some component of an anatomical or functional system, and 
there are additional diagnoses concerning pathology of that 
system of record, there must be evidence that permits the 
adjudicators to distinguish between manifestations that are 
service connected and those that are not.  See Waddell v. 
Brown, 5 Vet. App. 454, 456-57 (1993).  When it is not 
possible to separate the effects of a non-service-connected 
condition from those of a service-connected condition, VA 
regulations dictate that such signs and symptoms be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  But if an increased rating is warranted under the 
revised criteria, the award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) to the extent it held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply); see also VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g); and 38 C.F.R. § 3.114.

As mentioned, here, service connection was originally granted 
for residuals of a spinal fracture, L3 transverse process, 
left, effective from April 1996 and a schedular rating of 
zero-percent disabling assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  The regulations used to evaluate 
diseases and injuries of the spine have twice been revised 
during the pendency of this appeal.  These changes were made 
effective on September 23, 2002 and September 26, 2003.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 
Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  
It does not appear, however, the RO gave the appellant notice 
of these changes in the rating standards for his disability.  

Moreover, although the Board's prior September 2004 remand 
requested readjudication of the veteran's claim with 
consideration of both the former and revised standards, i.e., 
new and old criteria, the only supplemental statement of the 
case (SSOC) issued since that remand, dated in April 2007, 
makes no specific reference to the amended regulatory 
criteria.

Thus, the appellant must be advised of the new and the old 
rating criteria for evaluating diseases and disabilities of 
the spine and the RO should specifically evaluate his claim 
under the pertinent regulations as they existed at the time 
he filed his claim and as amended during the pendency of his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(indicating it is potentially prejudicial to the veteran for 
the Board to consider substantive changes like this in the 
first instance, that is, without the RO already having done 
so).

One final incidental point worth mentioning, the April 2007 
SSOC included notice of the type of evidence necessary to 
establish the downstream disability rating and effective date 
elements of claims, as required by the United States Court of 
Appeals for Veterans Claims' (Court's) decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  If the AMC readjudicates the claim on remand in 
another SSOC, including considering any additional evidence 
submitted in response to that notice concerning these 
downstream elements, this will effectively cure not 
having received that notice before the initial adjudication 
of the claim.  See Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Mayfield IV) (where the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Accordingly, this case is REMANDED to for the following 
development and consideration:

1.  Ask the veteran to provide the names, 
addresses, and dates of treatment for all 
health care providers who have treated or 
evaluated him for his back complaints 
since the Board's September 2004 remand.

2.  When these records, if any, have been 
obtained and associated with the claims 
file for consideration, schedule the 
veteran for another VA examination by 
an appropriate specialist to determine 
(1) the current severity of the service-
connected residuals of the 
spinal fracture, L3 transverse process, 
left, as well as (2) the nature and 
etiology of any additional identified 
back pathology, including the 
relationship, if any, between all such 
disorders and the service-connected 
residuals of the spinal fracture.  The 
examiner should specifically comment on 
whether any current nonservice connected 
back disorder was caused by or 
permanently worsened by the service-
connected residuals of the spinal 
fracture.  (Note:  The medical opinion 
concerning this obtained from the prior 
remand examination in July 2006 only 
discounted any relationship between the 
service-connected injury and the 
veteran's disc disease, but not also his 
degenerative arthritis (i.e., joint 
disease) of the L3 to S1 vertebrae and 
bilateral sacroiliitis.  So further 
comment is needed concerning this 
other possibility.)

To facilitate responding to the questions 
posed, the claims file and a complete 
copy of this remand must be made 
available to the examiner for review of 
the veteran's pertinent medical and other 
history.  If the examiner is unable to 
offer the requested opinions without 
resort to speculation, the report should 
so state.  Any opinion provided should 
include an explanation (discussion of the 
rationale).

3.  Then readjudicate the veteran's claim 
in light of the additional evidence.  The 
readjudication should reflect 
consideration of all the evidence of 
record and all potentially applicable 
legal theories, including in particular 
38 C.F.R. § 3.310 and Allen v. Brown, 
7 Vet. App. 439(1995), and both the 
former and revised rating schedule 
standards.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a SSOC and give 
them an opportunity to submit additional 
evidence and/or argument in response to 
it before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



